Title: To James Madison from James Monroe, 5 September 1812
From: Monroe, James
To: Madison, James


Dear Sir
Washington 5 Sepr. 1812
I send by the mail a communication from the chr de onis, which was presented to me by mr Chacon. He professes a willingness to make a treaty, but I suspect his powers do not extend to the cession of E. Florida, especially under the new constitution of Spain. Mr Chacon says that the chr. is extremely anxious to prevent hostilities being commenc’d under genl. Wilkn.—that the letter of the Govr. was written to Govr. Claiborne, in consequence of possession having been taken by Genl Wilkinson, of an Island in the possession of the Spn. force, (some ½ dozen soldiers) called dolphin or Dauphin, contiguous to the fort of Mobile. Having just parted with him, & hurrying to take advantage of the post I cannot examine the map, to describe it more accurately. He intimated a sincere desire in Mr onis, to promote on reasonable, but honorable conditions the cession of E. Florida to the UStates, & expressed a hope that no act of hostility on our part, would put an end to the good understanding & commerce of the two countries. He will be here on tuesday or wednesday to confer further on the subject, after I shall have heard from you. He observed that Mr. Onis was desirous of a more formal invitation to come here, than thro Mr Chacon, tho’ did not press the idea, on my remarking that the mode adopted ought to have been satisfactory.
I omitted to send you yesterday Mr Duane’s letter—it is now enclosed.
My wish is to leave this about the middle of next week. Should you think it adviseable to send me to the Westward, perhaps a volunteers comn. would answer the purpose. It would I am satisfied have equal effect, with Winchester & Harrison, & might look more directly to the object of an early return. A Brevet I believe is only given, where there is an existing rank. I feel, as I have before said, no personal wish about it. I have a letter from Pike which gives a gloomy view of our affairs at Albany; I intended to send it to you, but left it at home. It shall go tomorrow. Affecy yours
Jas Monroe
